                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



CHARLES SMITH,

                            Plaintiff,

          v.                                   CASE NO. 19-3139-SAC

UNITED STATES DISTRICT COURT, et al.,

                            Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights complaint filed under 42 U.S.C.

§ 1983. On September 20, 2019, the Court received correspondence from

petitioner which reads, in part, “Drop all lawsuits. Please and thank

you.” The Court has liberally construed that correspondence as a

motion to voluntarily dismiss the actions filed by petitioner and

pending before the Court.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with
the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district
court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).
    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s

correspondence is liberally construed as a motion for voluntary

dismissal, and the motion (Doc. 10) is granted.

    IT IS SO ORDERED.

    DATED:   This 24th day of September, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
